Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5,11-12,14-15, 21-24, 26-31, and 33-45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallin et al. US Patent Pub. No.: 2012/0233302 A1, hereinafter, ‘Kallin’ in view of Baucke et al. US Patent Pub. No.: 2011/0125905 and further in view of NGMN’.
 	Consider claims 1, 11, 27 and 43-45,  Kallin teaches  method for managing  requests in a communication network, the method comprising: receiving, by a global customer service management (G-CSM) function in the communication network, a customer service request (note: the content and function of the request is what appears to carry the patentable weight. In the context of this particular limitation it would appear that there is no functional difference between the source of the request noted in at least Claim 44- one could simply label themselves as a “service operator” on paper – therefore Kallin would still meet this limitation) comprising performance requirements for a service (e.g., see at least request of figure 8, in addition to the abstract and 0006- 0027) determining, by the G-CSM function, whether the performance requirements for the service can be met using any one of a plurality of pre-existing network slices of the communication network and further based on capacity of said any one of the plurality of pre-existing network slices being sufficient to accommodate both existing requirements of said any one of the plurality of pre-existing network slices and the performance requirements of the customer service request (see at least the determination of whether the slice can be accommodated with existing resources with respect to the abstract, figure 8, 0006-0027 and claims ), responsive to determining that performance requirements for the service can be met using any one of a plurality of pre-existing network slices of the communication network, selecting one of the any one of the plurality of pre-existing network slices to accommodate the service request; and responsive to determining that performance requirements for the service cannot be met using any one of the plurality of pre-existing network slices of the communication and instantiating, by the G-CSM, a new .g., see whether the slice can be only be provided if additional resources are obtained with respect to the abstract, figure 8, 0006-0027 and claims ).
 	However, Kallin does not specifically teaches wherein the determining is based on a service function required to support said service being present within said any one of the plurality of pre-existing network slices; wherein instantiating, by the G-CSM, a new network slice comprises instantiating at least one service function to support said service.
 	In analogous art Baucke teaches wherein the determining a service function required to support said service being present within network slices; wherein instantiating a new network slice comprises instantiating at least one service function to support said service (i.e., this is met the transmission instances which are referred to slices which include the virtualization of said services and service functions as noted in at least 0028-0037).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include to above noted teachings to arrive at the predictable result such that wherein the determining is based on a service function required to support said service being present within said any one of the plurality of pre-existing network slices; wherein instantiating, by the G-CSM, a new network slice comprises instantiating at least one service function to support said service for the purpose of allocating resources to shared spectrum operators as suggested by Baucke.
claim 43 or wherein the at least one control plane function facilitates usage of the network slice, to which the at least one control plane function belongs, by at least one user equipment device separate from the service operator, said usage comprising accessing the requested service provided using the network slice by the at least one user equipment device – claim 45.
 	In analogous art,  NGMN teaches wherein said one of the any one of the plurality of pre-existing network slices or said new network slice includes at least one control plane function and at least one data plane function – which also includes flow and connection management- claim 43- (“A network slice, namely “5G slice”, supports the communication service of a particular connection type with a specific way of handling the C- and U-plane for this service…” see at or about pages 47-48- section entitled Network Slicing” – it is understood that the C- plane is commonly known as the control plane and the U-Plane meets the data plane since the u-plane functionality in part is to forward user data flow aka the forwarding plane.)  
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the specific type of network slice allocation (e.g., data,  control plane, flow management, and connection management – Claim 43) wherein the at least one control plane function facilitates usage of the network slice, to which the at least one control plane function belongs, by at least one user equipment device separate from the service operator, said usage comprising accessing the requested service provided using the network slice by the at – claim 45 to address more specific use cases as suggested by the NGMN alliance.
 	Consider Claims 2, 12 and 26, Kallin teaches wherein the performance requirements included in the customer service request comprise at least one of quality of service. QoS, requirements for the network slice, network resource requirements for the network slice, and bandwidth requirements for the network slice (e.g., see at least 0068 and 0078- 0081).
 	Consider Claims 4, 14 and 21, Kallin teaches the claimed invention further comprising: measuring, by the G-CSM, one or more performance metrics indicative of performance of the plurality of pre-existing network slices and the new network slice (e.g., see at least 0068 and 0078- 0081); and scaling, by the G-CSM, at least one of the plurality of pre-existing network slices and the new network slice based on the measured one or more performance metrics (e.g., optimizing or re-optimizing – where a determination of an optimal or near optimal solution is determined- 0006-0027).
 	Consider claims 5, 15 and 30, Kallin teaches wherein instantiating the new network slice comprises: using a traffic engineering function instantiated for the new network slice, performing path computations to determine paths and capacity bounds for links between source nodes and destination nodes of the new network slice, wherein packets are transmitted along the determined paths(optimizing or re-optimizing – where a determination of an optimal or near optimal solution is determined- 0006-0027- see traffic engineering in the context of at least figure 7 and 0055); splitting, by a flow management function instantiated for the new network slice, flows along the determined paths using a flow management function instantiated for the new network slice optimizing or re-optimizing – where a determination of an optimal or near optimal solution is determined- 0006-0027- see traffic engineering in the context of at least figure 7 and 0055); and causing managing, by the flow management function, the flows to ensure that determined capacity bounds to-be are respected ( e.g., se roles of SCME as noted in at least 0050 and optimizing or re-optimizing – where a determination of an optimal or near optimal solution is determined- 0006-0027- see traffic engineering in the context of at least figure 7 and 0055).
 	Consider Claims 21, 24 and 31, Kallin teaches wherein instantiating the new network slice comprises transmitting, by the G-CSM, a network service request to an orchestrator of a network function virtualization management and orchestration entity, the network service request including an indication of a virtual network function forwarding graph (VNFFG) to be realized by the new network slice (i.e., via the SCE as noted in at least 0068-0074- with respect to the path computation element - Kallin teaches the equivalent thereof  since this concept can be explained as follows - As a packet moves through a network, it may encounter one or more service functions in order. The ordered set of service functions and any ordering constraints that are to be applied to a given packet is known as its Service Function Chain (SFC), sometimes referred to more simply as its "service chain," and sometimes also referred to as a VNFFG ( Virtual Network Function Forwarding Graph). The SFC represents an evolution toward interconnected, orchestrated, and automated software-defined networks and network virtualization function implementations. The packet path defined by a SFC from an initial logical position ("source") at a first node to a destination need not be strictly linear; rather, a packet path may be branched, either conditionally or as a result of packet copying, path branches may merge, and it is even possible for a SFC to define a path that leads through a given node and SF more than once). As noted above Kallin teaches the equivalent thereof. For purposes of compact prosecution or assuming arguendo that this concept was not already explicitly known the Applicant could refer to Dunbar et al. US Patent Pub. No.: 2015/0236948 as cited on the 892. 
  	Consider Claims 23, 26 and 36, Kallin teaches wherein the G-CSM function is configured to operate over a plurality of pre-existing network slices of the communication network (e.g., see illustration of resources with respect to at least figures 4 and 5).
 	Consider Claim 34, Kallin teaches wherein determining whether the performance requirements included in the service request can be met using any one of the plurality of pre-existing network slices of the communication network comprises determining whether any one of the plurality of pre-existing network slices already includes or can be reconfigured to include data plane functions, service functions, or both, which are required for meeting the performance requirements for the service included in the service request (e.g., see at least 0001 with respect to figures 4-6 – the underlying physical resources are logically reconfigured and shared i.e., virtualized logically amongst users from providers.  The underlying physical resources are examples of the type of resources that are now virtualized to support data plane functions, service functions, or both  ).
 	Consider Claim 35, Kallin teaches wherein determining whether the performance requirements for the service included in the service request can be met using any one of the plurality of pre-existing network slices of the communication network comprises determining whether any one of the plurality of pre-existing network slices is of a type which is compatible with the customer service request, said type being one of: a Mobile Broadband network slice type; a Machine Type Communication network slice type; and a Critical Machine Type Communication network slice type (e.g., see at least 0001 with respect to figures 4-6 – the underlying physical resources are logically reconfigured and shared i.e., virtualized logically amongst users from providers.  The underlying physical resources are examples of a Mobile Broadband network; a Machine Type Communication network slice type, Critical Machine Type Communication network slice type).
 	Consider Claim 36, Kallin teaches wherein each of the plurality of pre-existing network slices and the new network slice are respective collections of logical network functions that support predetermined communication service requirements, and wherein the respective collections of logical network functions are instantiated using pools of physical computing and network resources and network function virtualization techniques (e.g., see at least 0001 with respect to figures 4-6 – the underlying physical resources are logically reconfigured and shared i.e., virtualized logically amongst users from providers.  ).
 	Consider claims 37, 39 and 41, Kallin teaches the claimed invention except wherein selecting one of the any one of the plurality of preexisting network slices to accommodate the service request comprises instantiating said service function required to support said service when said service function is not present within said selected one of the any one of the plurality of pre-existing network slices.
  	In analogous art Baucke teaches wherein the determining a service function required to support said service being present within network slices; wherein instantiating a new network slice comprises instantiating at least one service function to support said service (i.e., this is met the transmission instances which are referred to slices which include the virtualization of said services and service functions as noted in at least 0028-0037).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include to above noted teachings to arrive at the predictable result such not present within said selected one of the any one of the plurality of pre-existing network slices for the purpose of allocating resources to shared spectrum operators as suggested by Baucke.
 	Consider claims 38, 40 and 42, Kallin teaches the claimed invention except said service function required to support said customer service is configured to perform one of: billing order management, customer relationship management, and call center automation.
  	In analogous art Baucke teaches said service function required to support said customer service is configured to perform one of: billing order management, customer relationship management, and call center automation (i.e., see accounting in at least 0033).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include to above noted teachings to arrive at the predictable result such that said service function required to support said customer service is configured to perform one of: billing order management, customer relationship management, and call center automation for the purpose of allocating resources to shared spectrum operators as suggested by Baucke.
Claims 1, 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al.  US Patent Pub. No.: 2012/0233302 A1 in view of Baucke et al. US Patent Pub. No.: 2011/0125905 and further in view of NGMN Alliance; NGMN 5G White Paper Version 1.0, February 17, 2015, hereinafter, ‘NGMN’
	Consider claims 1, 11, 27 and 43-45, Arnott teaches a method for managing requests in a communication network, the method comprising: receiving, by a global customer service management (G-CSM) function in the communication network, a customer service request note: the content and function of the request is what appears to carry the patentable weight. In the context of this particular limitation it would appear that there is no functional difference between the source of the request noted in at least Claim 44- one could simply label themselves as a “service operator” on paper – therefore Arnott and Kallin would still meet this limitation)comprising performance requirements for a service determining, by the G-CSM function, whether the performance requirements for the service can be met using any one of a plurality of pre-existing network slices of the communication network, responsive to determining that performance requirements for the service can be met using any one of a plurality of pre-existing network slices of the communication network and further based on capacity of said any one of the plurality of pre-existing network slices being sufficient to accommodate both existing requirements of said any one of the plurality of pre-existing network slices and the performance requirements of the customer service request, selecting one of the any one of the plurality of pre-existing network slices to accommodate the service request; and responsive to determining that performance requirements for the service cannot be met using any one of the plurality of pre-existing network slices of the communication and instantiating, by the G-CSM, a new network slice to accommodate the service request rather than any one of the plurality of pre-existing network slices wherein each of the plurality of pre-existing network slices and the new network slice are isolated from each other such that a performance of the new network slice does not affect a performance of any one of the plurality of pre-existing network slices (e.g., see at least  Figures 5-8 and [0118] …However, if the admission control module 67 finds that a new communication bearer belonging to operator g requests admission to the system (S505: YES), then it proceeds to step S507 and checks whether or not the given communication bearer (i.e. the new communication bearer for operator g) can be admitted within the proportion of the system bandwidth reserved for this operator g. If the admission control module 67 finds, at step S507, that the new communication bearer for operator g can be admitted within the proportion of the system bandwidth reserved for operator g (S507: YES) then the communication bearer is admitted. Specifically, the admission control module 67 admits the communication bearer for a particular operator and proceeds to step S510 if the estimated total load after admission of the communication bearer will not exceed a predefined fraction of that operator's reserved part of the system bandwidth. More specifically, the communication bearer is admitted if the following condition is met: .rho..sub.g+.rho..sub.new<.rho..sub.g.sup.(th)t.sub.g.sup.rsv 
where .rho. is the current load of operator slice g, .rho..sub.new is the additional load expected to result from the admission of the new communication bearer, which is estimated at the time of AC, and 0<.rho..sub.g.sup.(th).ltoreq.1 is an AC threshold for operator slice g. .rho..sub.g is defined as the load measured across all the communication bearers belonging to operator g. It will be appreciated that the AC threshold may be different for each operator slice because different operators may wish to set different AC thresholds.)
  	However, Aarnott does not specifically teaches wherein the determining is based on a service function required to support said service being present within said any one of the plurality of pre-existing network slices; wherein instantiating, by the G-CSM, a new network slice comprises instantiating at least one service function to support said service.
 	In analogous art Baucke teaches wherein the determining a service function required to support said service being present within network slices; wherein instantiating a new network slice comprises instantiating at least one service function to support said service (i.e., this is met the transmission instances which are referred to slices which include the virtualization of said services and service functions as noted in at least 0028-0037).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include to above noted teachings to arrive at the predictable result such that wherein the determining is based on a service function required to support said service being present within said any one of the plurality of pre-existing network slices; wherein instantiating, by the G-CSM, a new network slice comprises instantiating at least one service function to support said service for the purpose of allocating resources to shared spectrum operators as suggested by Baucke.
 	However, Arnott and Baucke does not specifically wherein said one of the any one of the plurality of pre-existing network slices or said new network slice includes at least one control plane function and at least one data plane function or the specific functions outlined in claim 43 or wherein the at least one control plane function facilitates usage of the network slice, to which the at least one control plane function belongs, by at least one user equipment device separate from the service operator, said usage comprising accessing the requested service provided using the network slice by the at least one user equipment device – claim 45.
 	In analogous art,  NGMN teaches wherein said one of the any one of the plurality of pre-existing network slices or said new network slice includes at least one control plane function and at least one data plane function – which also includes flow and connection management- claim 43- (“A network slice, namely “5G slice”, supports the communication service of a particular connection type with a specific way of handling the C- and U-plane for this service…” see at or about pages 47-48- section entitled Network Slicing” – it is understood that the C- plane is commonly known as the control plane and the U-Plane meets the data plane since the u-plane functionality in part is to forward user data flow aka the forwarding plane.)  
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the specific type of network slice allocation (e.g., data,  control plane, flow management, and connection management – Claim 43) wherein the at least one control plane function facilitates usage of the network slice, to which the at least one control plane function belongs, by at least one user equipment device separate from the service operator, said usage comprising accessing the requested service provided using the network slice by the at least one user equipment device – claim 45 to address more specific use cases as suggested by the NGMN alliance.
 						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646